

 
 
 
Exhibit 10.3


FIRST AMENDMENT
TO
SERIES E UNIT ISSUANCE AGREEMENT


THIS FIRST AMENDMENT TO SERIES E UNIT ISSUANCE AGREEMENT (this “Amendment”) is
entered into as of the 2nd day of March, 2009, by and among Bunge N.A. Holdings,
Inc., a corporation organized and existing under the laws of Delaware (“Bunge”),
Southwest Iowa Renewable Energy, LLC, a limited liability company organized and
existing under the laws of Iowa (“SIRE,” and, together with Bunge, the “Parties”
and each individually a “Party”), and Bunge North America, Inc., a corporation
organized and existing under the laws of New York.


RECITALS


WHEREAS, SIRE and Bunge North America, Inc. previously executed that Series E
Unit Issuance Agreement, dated as of March 7, 2008 (the “Agreement”);


WHEREAS, concurrently herewith, the Bridge Loan and the ICM L/C are being
renewed for an additional term, the maximum principal amount of the Bridge Loan
is being increased to $36,600,000 and the face amount of the ICM L/C is being
increased to $8,784,000;


WHEREAS, in connection with the renewal of the Bridge Loan, Bunge will be
substituted for Bunge North America, Inc. as a Party to the Agreement and Bunge
will post cash collateral with the Bridge Lender in an amount equal to
$27,816,000, as such amount may be increased in accordance with the ICM
Amendment (as hereinafter defined) (the “Cash Collateral”), in lieu of renewing
the Bunge L/C;


WHEREAS, in connection with the foregoing, the Parties desire to amend the
Agreement as set forth herein; and


WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:


ARTICLE I
AMENDMENTS


1.1           Global Amendment.  All references in the Agreement to “Bunge”
shall refer to Bunge N.A. Holdings, Inc.


 
 

--------------------------------------------------------------------------------

 
Exhibit 10.3




1.2           Issuance of Series E Units. Section 1 of the Agreement is hereby
re-captioned “Issuance of Series E Units” and is amended and restated in its
entirety to read as follows:


“If Bunge makes any payments to the Bridge Lender (either directly or through
the Bridge Lender utilizing any Cash Collateral) which reduces amounts owed by
SIRE under or in respect of the Bridge Loan when any such amounts become due and
payable (whether such amounts consist of principal, interest, fees and/or other
amounts) (and SIRE hereby agrees that Bunge shall have the right to make any
such payments for the account and benefit of SIRE at any time in Bunge’s sole
and absolute discretion after such amounts become due and payable), then Bunge
shall notify SIRE in writing (the “Payment Notice”) of the making of, and the
amount of, any such payments made by Bunge (each, a “Bridge Loan Payment”) and
SIRE shall immediately (but in no event later than three (3) business days
following SIRE’s receipt of the Payment Notice from Bunge of the applicable
Bridge Loan Payment) reimburse Bunge for the amount of the Bridge Loan Payment
(the “Reimbursement Obligation”) by issuing to Bunge (no later than three (3)
business days following SIRE’s receipt of the Payment Notice from Bunge of the
applicable Bridge Loan Payment) that number of Series E Units which are
determined by dividing the amount of the Bridge Loan Payment contained in the
Payment Notice by the lesser of (y) $3,000, or (z) one-half (1/2) of the lowest
purchase price paid by any party for a Unit who acquired (or who has entered
into any agreement, instrument or document to acquire) such Unit after the date
hereof but prior to the date of the Bridge Loan Payment as part of the Private
Placement. In the event SIRE is legally prohibited from issuing Series E Units
to satisfy the Reimbursement Obligation, SIRE shall be obligated to pay Bunge
the amount of the Reimbursement Obligation in cash; provided, however, that any
such cash payment obligation is and shall be fully subordinated to the payment
in full of all of SIRE’s indebtedness, liabilities and obligations under or in
respect of the Bank Group Facility pursuant to documentation in form and
substance satisfactory to the lenders under the Bank Group Facility. For
purposes of this Agreement, “Bank Group Facility” means the credit facility from
certain lenders and AgStar Financial Services, PCA, as administrative agent, to
SIRE evidenced by that certain Credit Agreement dated May 2, 2007, as amended by
that certain First Amendment to Credit Agreement dated as of March 7, 2008, as
further amended by that certain Second Amendment to Credit Agreement dated as of
December 19, 2008, as further amended by that certain Third Amendment to Credit
Agreement dated as of December 30, 2008, as further amended by that certain
Fourth Amendment to Credit Agreement dated as of March 2, 2009, and as the same
may from time to time be further amended, modified, extended, renewed or
restated. Any portion of the Reimbursement Obligation which is not paid or
satisfied in full on or before the date which is three (3) business days
following the date of SIRE’s receipt of the Payment Notice from Bunge of the
applicable Bridge Loan Payment shall bear interest from its due date until paid
in full at a rate per annum equal to the lesser of (a) LIBOR plus nine percent
(9%) per annum, and (b) the maximum rate allowable under applicable
law.  “LIBOR” means the daily average of interbank offered rates for US Dollar
deposits in the London market based on quotations at major banks, as published
under the heading “London Interbank Offered Rates (LIBOR)” in the
 
 
 
2

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.3




“Money Rates” column of The Wall Street Journal for a one month maturity, and
LIBOR shall fluctuate as and when such published rate changes.”


1.3           Preemptive Right to Purchase Units.  Section 2 of the Agreement is
hereby amended by inserting “or Bunge North America, Inc.” following “then owned
by Bunge” in clause (a) thereof.


1.4           Covenants.  Section 4 of the Agreement is hereby amended as
follows:


(a)           Subsection (b) of Section 4 is hereby amended by inserting “, as
amended as of March 2, 2009 (the “Series C Unit Issuance Agreement”)” following
the word “herewith” in the third to last line thereof.


(b)           Subsection (d) of Section 4 is hereby amended and restated in its
entirety to read as follows:


“SIRE shall pay to Bunge a fee in an amount equal to 6% per annum (computed on
an actual day, 360 day year basis) on the aggregate amount of the Cash
Collateral (the “Fee”) and shall reimburse Bunge for all out-of-pocket costs and
expenses, including, without limitation, reasonable attorneys’ fees and
expenses, paid or incurred by Bunge in connection with the transactions
contemplated by this Agreement and which are documented in invoices provided to
SIRE.  All amounts to be paid by SIRE pursuant to this Section 4(d) (the “Fees
and Expenses Reimbursement Amount”) shall be due and payable within three (3)
business days of the maturity date of the Bridge Loan.  The Fees and Expenses
Reimbursement Amount shall be payable in cash to the extent that a cash
distribution to members of SIRE in such amount would then be permitted under the
terms of the Bank Group Facility.  With respect to any portion of the Fees and
Expenses Reimbursement Amount not paid in cash in accordance with the foregoing
sentence, SIRE may, at Bunge’s choice in Bunge’s sole discretion, deliver to
Bunge that number of Series E Units which is determined by dividing the unpaid
Fees and Expenses Reimbursement Amount by the lesser of (i) $3,000 or (ii) one
half (1/2) of the lowest purchase price paid by any party for a Unit who
acquired (or who has entered into any agreement, instrument or document to
acquire) such Unit after March 7, 2008 but prior to the date of the payment of
the Fees and Expenses Reimbursement Amount as part of the Private
Placement.  Any portion of the Fees and Expenses Amount not paid by SIRE when
due shall bear interest at a rate per annum equal to the lesser of (a) LIBOR
plus nine percent (9%) per annum; and (b) the maximum rate allowable under
applicable law;”


ARTICLE II
CLOSING CONDITIONS


This Amendment shall become effective as of the date hereof upon satisfaction of
the following conditions:

3

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.3




        (a)           Executed Amendment.  Receipt by the Parties of a fully
executed counterpart of this Amendment.


(b)           Bridge Loan.  Receipt by Bunge of evidence satisfactory to Bunge
of the extension of the maturity date of the Bridge Loan to September 1, 2010.


(c)           Bunge Cash Collateral.  Deposit by Bunge of $27,816,000 in cash
with the Bridge Lender as the Cash Collateral.


(d)           Opinion.  Receipt by Bunge of a legal opinion of counsel to SIRE
in substantially the form of Exhibit A to the Agreement (with such modifications
as may be necessary to reflect this Amendment).


(e)           ICM Amendment.  ICM and SIRE shall have executed an amendment to
the Series C Unit Issuance Agreement between ICM and SIRE dated March 7, 2008
(the “ICM Amendment”) and all conditions to the effectiveness of the ICM
Amendment shall have been satisfied (other than the execution and delivery of
this Amendment).


ARTICLE III
REPRESENTATIONS


SIRE hereby represents to Bunge as follows:


(a)    the representations and warranties made by SIRE in the Agreement are and
shall be and remain true and correct; and


(b)    SIRE is in full compliance with the terms of the Agreement applicable to
it.


ARTICLE IV
MISCELLANEOUS


4.1    Consent to ICM Unit Issuance Agreement Amendment.  Concurrently herewith,
SIRE and ICM are executing the ICM Amendment.  Bunge hereby consents to the ICM
Amendment.  
 
4.2    Amended Terms.  Except as specifically amended herein, the Agreement
shall continue in full force and effect in accordance with its original
terms.  Reference to this specific Amendment need not be made in the Agreement
or any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Agreement, any reference in any of such items to the Agreement being
sufficient to refer to the Agreement as amended hereby.


4.3           Counterparts.  This Amendment may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute one and the same instrument.
 
4

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.3






4.4           Governing Law.  This Amendment and the rights and the obligations
of the parties under this Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Missouri (without
reference to conflict of law principles).


4.5           Substitution of Bunge N.A. Holdings, Inc.  SIRE hereby
acknowledges and consents to the substitution of Bunge N.A. Holdings, Inc. for
Bunge North America, Inc. under the Agreement and releases Bunge North America,
Inc. from any further liability or obligation thereunder.


[Remainder of page intentionally left blank]


 
5

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.3




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.


 

   
      SOUTHWEST IOWA RENEWABLE ENERGY, LLC  
 
By:
  /s/  Mark Drake         Name:  Mark Drake      Title:  President & CEO       
 




   
      BUNGE N.A. HOLDINGS, INC.  
 
 
By:
  /s/  Michael M. Scharf     Name:  Michael M.  Sharf     Title:  Vice
President         




   
    Acknowledged and agreed to by:  
 
 
         BUNGE NORTH AMERICA, INC.  
 
 
By:
  /s/  John P. Gilsinn     Name:  John P. Gilsinn      Title:  Treasurer       
 

 

 














 







